Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2883 Page 1 of 37



          Jason M. Leviton (pro hac vice)
      1
          Joel A. Fleming (CA Bar No. 281264)
      2   Jacob A. Walker (CA Bar No. 271217)
      3
          Lauren Godles Milgroom (pro hac vice)
          Amanda R. Crawford (pro hac vice)
      4   BLOCK & LEVITON LLP
      5
          260 Franklin Street, Suite 1860
          Boston, MA 02110
      6   (t) (617) 398-5600
      7
          (f) (617) 507-6020
          jason@blockesq.com
      8   joel@blockesq.com
      9   jake@blockesq.com
          lauren@blockesq.com
     10   amanda@blockesq.com
     11   Attorneys for Plaintiff MabVax Therapeutics Holdings, Inc.
     12
     13                         UNITED STATES DISTRICT COURT
     14                     SOUTHERN DISTRICT OF CALIFORNIA
     15
     16   MABVAX THERAPEUTICS HOLDINGS,             Case No.: 3:18-cv-02494-WQH-MSB
          INC.,
     17                                               DECLARATION OF JOEL
                                                      FLEMING IN SUPPORT OF
     18                         Plaintiff,
                                                      PLAINTIFF’S EX PARTE
     19                                               APPLICATION TO STRIKE
          v.
                                                      DEFENDANT SICHENZIA ROSS
     20
                                                      FERENCE LLP’S PORTION OF
          SICHENZIA ROSS FERENCE LLP (f/k/a
     21                                               JOINT MOTION FOR
          SICHENZIA ROSS FERENCE KESNER
                                                      DETERMINATION OF
     22   LLP; f/k/a SICHENZIA ROSS FRIEDMAN
                                                      DISCOVERY DISPUTE
          FERENCE LLP) and HARVEY KESNER,
     23
                                                    Before: Magistrate Judge
     24                         Defendants.
                                                            Michael S. Berg
     25
                                                    Date/Time: To Be Set By Court
     26
     27

     28

          FLEMING DECLARATION                 CASE NO. 3:18-CV-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2884 Page 2 of 37




            I, Joel Fleming, declare as follows:
 1
             1.      I am a partner of Block & Leviton LLP, counsel to Plaintiff MabVax
 2
     Therapeutics Holdings, Inc. (“MabVax” or the “Company”). I am a member in good
 3
     standing of the State Bar of California, and admitted to practice before this Court. I
 4
     have personal knowledge of the facts set forth below and could, if called as a witness,
 5
     provide competent and truthful testimony as follows.
 6
             2.      Attached hereto as Exhibit A is a true and correct copy of Defendant
 7
     Sichenzia Ross Ference LLP’s first set of document requests.
 8
             3.      Defendant Harvey Kesner (“Kesner”) served his portion of the Joint
 9
     Motion for Determination of a Discovery Dispute (the “Joint Motion”) on January
10
     15, only four business days before the January 22, 2020 filing deadline. Kesner then
11
     sent a revised version of his portion of the motion on January 16, three business days
12
     before the filing deadline.
13
             4.      At 4:01 p.m.1 on January 22, 2020, my colleague emailed a copy of
14
     MabVax’s portion of the Joint Motion to defense counsel
15
             5.      At 6:11 p.m. on January 22, 2020, Tamara Seelman (counsel for
16
     Kesner) emailed me to confirm my authorization to file the Joint Motion, removing
17
     Maha Sarah’s name and adding Joe Goodman.
18
             6.      I consented via email one minute later.
19
             7.      At 7:03 p.m., Corinne Bertsche (counsel for Defendant Sichenzia Ross
20
     Ference LLP [“SRF” or the “Firm”]) emailed an additional portion of the Joint
21
     Motion (the “SRF Portion”) to all counsel.
22
             8.      At 7:09 p.m., Ms. Bertsche emailed all counsel, informing me that she
23
     would agree to MabVax’s proposed search terms on the condition that MabVax
24
     agree to change the date parameters of its search. She concluded her email requesting
25

26   1
         All time references are to Eastern Time.
27                                                 1
         FLEMING DECLARATION                CASE NO. 3:18-CV-02494-WQH-MSB
28
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2885 Page 3 of 37




 1 that MabVax “let [SRF] know if [it] had any questions.”

 2       9.      At 7:13 p.m., before I could respond to either email from Ms. Bertsche,
 3 Kesner filed the Joint Motion, including the SRF Portion. Neither Defendant sought
 4 or obtained MabVax’s consent before filing the Joint Motion with the SRF Portion
 5 incorporated.
 6       10.     At 7:42 p.m., I emailed Ms. Bertsche explaining that my understanding
 7 from our last meet and confer call was that the Firm was likely to agree to MabVax’s
 8 proposed search terms but was going to get back to us to confirm. As confirmation
 9 of that discussion, I attached an email to Ms. Bertsche and Ms. Seelman that I had
10 sent on December 31, 2019, in which I had written: “We do not agree to ‘MabVax
11 or MBVX’ as a required connector. The search term list that we sent [Kesner]
12 yesterday is the one that we sent to [the Firm], which (based on yesterday’s call)
13 sounds like it may be acceptable to [the Firm] (Corinne, please confirm). But if
14 you have a different proposal, please let us know.” Attached hereto as Exhibit B is
15 a true and correct copy of the December 31, 2019 email.
16       11.     Also in my 7:42 p.m. email to Ms. Bertsche, I wrote: “If you ever
17 replied to that email or sent another email confirming your agreement [to search
18 terms] before today, please show it to me because I don’t remember ever seeing it.”
19 Finally, I asked whether Defendants would file a corrected version of the Joint
20 Motion.
21       12.     In response, at 8:23 p.m., Ms. Bertsche wrote that “to the extent [she]
22 missed this request for confirmation, [she] apologize[d], and would have reiterated
23 what we discussed in our meet and confer.” She did not provide any documentation
24 to support her claim that she had previously agreed to the search terms. She also did
25 not agree to revise the Joint Motion.

26       13.     At 8:34 p.m., I informed Defendants that I understood they were
27                                           2
     FLEMING DECLARATION               CASE NO. 3:18-CV-02494-WQH-MSB
28
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2886 Page 4 of 37




 1 refusing to file a revised Joint Motion without SRF Portion. I received no response.

 2 On January 23, 2020, I informed Defendants that we would file the accompanying
 3 Ex Parte Application to strike the following day unless they agreed to revise the Joint
 4 Motion.
 5
     I declare under penalty of perjury that the foregoing is true and correct.
 6
 7 Executed this 24th day of January, 2020 in Big Sky, Montana.
 8
                                                   /s/ Joel Fleming
 9                                                 Joel Fleming
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27                                             3
      FLEMING DECLARATION                CASE NO. 3:18-CV-02494-WQH-MSB
28
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2887 Page 5 of 37




 1                                                   Table of Contents
 2 Exhibit A .................................................................................................................. 1

 3 Exhibit B ................................................................................................................. 29

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
      FLEMING DECLARATION                                CASE NO. 3:18-CV-02494-WQH-MSB
28
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2888 Page 6 of 37


   Declaration of Joel Fleming



                                 Exhibit A




                                                                            1
            Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2889 Page 7 of 37




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      MARK K. ANESH, (pro hac vice)
                    2  E-Mail: Mark. Anesh@lewisbrisbois.com
                      77 Water Street, Suite 2100
                    3 New York, New York 10005
                      Telephone: 212.232.1411
                    4 Facsimile: 212.232.1399
                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      CORINNE C. BERTSCHE, SB # 174939
                    6   E-Mail: Corinne.Bertsche@lewisbrisbois.com
                      CHARLES S. HAUGHEY, JR., SB # 66148
                    7  E-Mail: Chuck.Haughey@lewisbrisbois.com
                      701 B Street, Suite 1900
                    8 San Diego, California 92101
                      Telephone: 619.233.1006
                    9 Facsimile: 619.233.8627
                   10 Attorneys for Defendant SICHENZIA ROSS
                      FERENCE LLP
                   11
                   12                      UNITED STATES DISTRICT COURT

                   13                            SOUTHERN DISTRICT OF CALIFORNIA

                   14 MABVAX THERAPEUTICS                            CASE NO. 3:18-cv-02494-WQH-MSB
                      HOLDINGS, INC.,
                   15                                                DEFENDANT SICHENZIA ROSS
                                   Plaintiff,                        FERENCE LLP’S RESPONSES TO
                   16                                                PLAINTIFF’S FIRST REQUEST
                             vs.                                     FOR PRODUCTION OF
                   17                                                DOCUMENTS
                      SICHENZIA ROSS FERENCE LLP
                   18 (f/k/a SICHENZIA ROSS FERENCE                  The Hon. William Q. Hayes
                      KESNER LLP; f/k/a SICHENZIA
                   19 ROSS FRIEDMAN FERENCE LLP),
                      HARVEY KESNER, and DOES 1                      Date:           February 11, 2019
                   20 through 10, inclusive,                         Trial Date:     None Set
                   21                      Defendants.
                   22
                   23 PROPOUNDING PARTY:                  Plaintiff, MABVAX THERAPEUTICS
                   24                                     HOLDINGS, INC.
                   25 RESPONDING PARTY:                   Defendant, SICHENZIA ROSS FERENCE LLP
                   26 SET NO.:                            ONE (1)
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1                                                    3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                         2
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
            Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2890 Page 8 of 37




                    1                              PRELIMINARY STATEMENT
                    2            Discovery is ongoing at this time, and responding party reserves the right to
                    3 amend its responses if additional facts, documents, or information are discovered.
                    4 The following responses are given solely for the purpose of this litigation, and
                    5 without prejudice to responding party’s right to produce or introduce evidence of
                    6 subsequently discovered documents and facts.
                    7             Responding party (also referred to as “SRF”) has not yet completed its
                    8 investigation of facts relating to this litigation, nor has it completed discovery in this
                    9 action or preparation for trial. Therefore, the following responses are given without
                   10 prejudice to its right to amend, supplement or modify such responses, and are
                   11 subject to responding party’s right to produce at the time of trial or otherwise,
                   12 subsequently discovered evidence related to the proof of any material facts and to
                   13 produce all evidence whenever discovered relating to the proof of facts subsequently
                   14 discovered to be material. Responding party’s responses are made in good faith
                   15 effort to supply as much factual information as presently known.
                   16                               PRELIMINARY OBJECTIONS
                   17            The document demands, in their entirety, are objected to as vague,
                   18 ambiguous, unintelligible, overbroad as to time and scope, invasive of the attorney-
                   19 client and/or work product privileges, irrelevant to the subject matter of this action,
                   20 and not reasonably calculated to lead to the discovery of admissible evidence.
                   21            Without waiving the force and effect of the foregoing objections, responding
                   22 party’s responses and objections to the requests are made solely for the purposes of
                   23 this action. Each response, if any, is subject to any and all objections as to
                   24 competence, relevance, materiality, propriety, and admissibility, and any and all
                   25 objections and grounds that would require the exclusion from evidence of any
                   26 statement or other matter contained in any response. All objections and grounds are
                   27 hereby reserved and may be interposed at the time of trial.

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   2                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                         3
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
            Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2891 Page 9 of 37




                    1         The following responses are made on information presently available to
                    2 responding party, and, except for explicit facts admitted herein, no incidental or
                    3 implied admissions are intended hereby. The fact that responding party has
                    4 responded to or objected to any demand or a part thereof should not be taken as an
                    5 admission that responding party admits or accepts the existence of any facts set forth
                    6 or assumed by such demand, or that such response or objection or document or thing
                    7 produced constitutes relevant or admissible evidence. The fact that responding party
                    8 has responded to part or all of any such demand is not intended and shall not be
                    9 construed to be a waiver by respondent of all or any part of any objections to any
                   10 such request made by plaintiffs.
                   11                               GENERAL OBJECTIONS
                   12         1.     Each of the following General Objections shall be deemed to apply to
                   13 each of Defendant’s responses set forth below, notwithstanding the fact that
                   14 Defendant has supplied specific responses to the Requests. The fact that a specific
                   15 response may mention one or more of the General Objections does not mean that the
                   16 other General Objections do not apply to that Request. Each of the foregoing
                   17 General Objections is incorporated into each of the following Specific Objections
                   18 and Responses.
                   19         2.     Defendant generally objects to each Request to the extent it seeks
                   20 documents containing or constituting confidential business or other proprietary
                   21 information, or information protected from disclosure by law, court order, or
                   22 agreement respecting confidentiality or non-disclosure without the benefit of a
                   23 Stipulated Protective Order to protect the confidentiality of Defendant’s
                   24 information.
                   25         3.     By responding hereto, Defendant agrees to produce such documents as
                   26 actually exist and can be reasonably located after a reasonable search without undue
                   27 burden or expense, to the extent (if any) indicated in response to the particular

LEWIS              28 Request. With respect to emails and other electronically stored information,
BRISBOIS              4813-3212-8415.1
                                                                 3                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                       4
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2892 Page 10 of 37




                    1 Defendant objects to any Request that purports to request that Defendant search all
                    2 emails and electronically stored information which is archived and/or not readily
                    3 accessible as overbroad, unduly burdensome, and oppressive. Where Defendant has
                    4 agreed to produce documents, Defendant will limit its search of emails and other
                    5 electronically stored information to a search involving a reasonable list of
                    6 custodians and reasonable search terms.
                    7            4.        These responses and objections, including any agreement to produce
                    8 responsive documents, should not be construed as confirming the existence, or
                    9 continued existence, of any requested documents.
                   10            5.        Defendant generally objects to the Requests to the extent that they seek
                   11 information protected from disclosure by the attorney-client privilege, work product
                   12 protection, or any other applicable privilege or protection. Defendant will provide
                   13 documents which it believes are non-privileged and are otherwise properly
                   14 discoverable. By providing such information, Defendant does not waive any
                   15 privileges. Defendant makes its production of documents on the condition that an
                   16 inadvertent production of documents covered by such privileges or doctrines does
                   17 not waive any of its rights to assert such privileges or doctrines and that it may
                   18 withdraw from production any such document inadvertently produced. To the
                   19 extent that any Request may be construed as seeking such privileged or protected
                   20 documents, Defendant hereby claims such privilege and invokes such protection.
                   21 The fact that Defendant does not specifically object to an individual request on the
                   22 ground that it seeks such privileged or protected documents shall not be deemed a
                   23 waiver of the protection afforded by the attorney-client privilege, the attorney work
                   24 product doctrine, or other applicable privilege or protection. Inadvertent production
                   25 of any document subject to any applicable privilege shall not operate as a waiver of
                   26 the right to object to any use of such document or of the information contained
                   27 therein.

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   4                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                         5
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2893 Page 11 of 37




                    1            6.        Defendant generally objects to the Requests to the extent that they call
                    2 for the disclosure of third-party confidential information, and to the extent they call
                    3 for production of documents that would constitute an invasion of the right to privacy
                    4 of third parties.
                    5            7.        Defendant generally objects to the Requests to the extent that they seek
                    6 production of documents that are within the Plaintiff’s possession, custody, or
                    7 control, or that are equally or more accessible to the Plaintiff than to Defendant. In
                    8 responding to the Requests, Defendant will not re-produce documents produced by
                    9 the Plaintiff in this case.
                   10            8.        Defendant objects to instruction numbers 11 through 16 to the extent
                   11 they are not required by the Federal Rules of Civil Procedure and/or are inconsistent
                   12 with the ESI protocol entered in this action, or as set forth in this response.
                   13            9.        Defendant objects to instructions 3 and 4 requiring a privilege log as to
                   14 each document claimed privileged or any other objection, as these instructions
                   15 request more than is required under the Federal Rules of Civil Procedure, and is also
                   16 premature given the Parties’ motion to compel return of privileged documents.
                   17            10.       Defendant objects that this Request for Production of Documents is
                   18 premature given the parties’ dispute as to privileged and immaterial documents
                   19 inadvertently previously produced to counsel for Mabvax, which are the subject of
                   20 the parties’ joint motion for return of documents which will be filed shortly based on
                   21 plaintiff’s counsel’s request for extended time to respond to defendant’s joint
                   22 motion. Defendant will not produce any documents implicated in the joint motion
                   23 for return of documents.
                   24            Subject to and without waving the foregoing general objections, this
                   25 Defendant provides the following responses to Plaintiff’s separately numbered
                   26 Requests as follows:
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   5                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                         6
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2894 Page 12 of 37




                    1         RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS
                    2            SRF will produce copies of documents and of electronically stored
                    3 information as indicated below instead of inspection, as able on a rolling basis
                    4 beginning 30 days after reasonable search terms and custodians are agreed upon and
                    5 a Stipulated Order Governing Discovery of Electronically Stored Information and a
                    6 Protective Order Governing Confidential Information are entered in this action.
                    7 SRF will produce e-mails and electronically stored information pursuant to its
                    8 reasonable search of accessible data and in the format set forth in the Stipulated
                    9 Order Governing Discovery of Electronically Stored Information. Defendant will
                   10 conduct an inclusive only review of e-mails (thread suppression), namely, only the
                   11 most recent in time emails (which contain all unique text) and emails with unique
                   12 attachments will be reviewed. Email families where all text is included in another
                   13 email and that do not have a unique attachment will be excluded from review.
                   14 REQUEST FOR PRODUCTION NO. 1:
                   15            All Documents and Communications concerning any of the allegations in the
                   16 complaint filed in the above-captioned action or any affirmative defense.
                   17 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
                   18            Objections: This request is overbroad, unduly burdensome and oppressive,
                   19 and fails to describe with reasonable particularity each item or category of items to
                   20 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   21 request is also overbroad as to time, and vague and ambiguous as to “concerning
                   22 any of the allegations in the complaint….or any affirmative defenses.” It is unclear
                   23 what specific information or documents this request is seeking. Based on the
                   24 definition of “concerning,” the request also potentially seeks information protected
                   25 by the attorney-client and work product privileges in this action pertaining to
                   26 communications between SRF and its defense counsel. Given said objections, SRF
                   27 is unable to respond to this request as stated.

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   6                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                         7
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2895 Page 13 of 37




                    1 REQUEST FOR PRODUCTION NO. 2:
                    2         All Documents and Communications concerning any of the allegations in the
                    3 complaint filed in the SEC Action or any affirmative defense.
                    4 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
                    5         Objections: This request is overbroad, unduly burdensome and oppressive,
                    6 and fails to describe with reasonable particularity each item or category of items to
                    7 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    8 request is also overbroad as to time, and vague and ambiguous as to “concerning
                    9 any of the allegations in the complaint filed in the SEC Action or any affirmative
                   10 defense.” It is unclear what specific information or documents this request is
                   11 seeking. Based on the overbroad definition of “concerning,” the request also
                   12 potentially seeks information protected by the attorney-client and work product
                   13 privileges in this action pertaining to communications between SRF and its defense
                   14 counsel in this action, as well as internal communications between SRF attorneys.
                   15 Given said objections, SRF is unable to respond to this request as stated.
                   16 REQUEST FOR PRODUCTION NO. 3:
                   17         Documents sufficient to identify all entities in which (A) any Investor owns
                   18 or owned a beneficial interest and (B) (i) You own or owned a beneficial interest or
                   19 (ii) You serve or served as legal counsel.
                   20 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
                   21         Objections: This request is overbroad, unduly burdensome and oppressive,
                   22 unintelligible as phrased, and fails to describe with reasonable particularity each
                   23 item or category of items to be inspected or produced, as required by Fed. R. Civ.
                   24 Proc. 34(b)(1)(A). This request is also overbroad as to time, and vague and
                   25 ambiguous as to “documents sufficient to identify all entities in which (A) any
                   26 Investor owns or owned a beneficial interest” and as to “documents sufficient to
                   27 identify all entities in which…(B) (i) You own or owned a beneficial interest or (ii)

LEWIS              28 You served or served as legal counsel.” It is unclear what specific information or
BRISBOIS              4813-3212-8415.1
                                                                 7                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                       8
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2896 Page 14 of 37




                    1 documents this request is seeking, and appears to request documents showing any
                    2 interest owned by any Investor in any and all entities and to identify all clients
                    3 represented by SRF, regardless of whether related to this matter or not. This request
                    4 also potentially invades SRF and third party’s rights to privacy, including privacy
                    5 rights of Investors and Sichenzia Ross Ference LLP and “its present and former
                    6 partners, associates, employees, officers, directors, parent companies, subsidiaries,
                    7 representatives, agents (including, but not limited to, attorneys, accountants,
                    8 consultants, investment advisors or bankers), affiliates, any predecessor or successor
                    9 law firm, and any other person or entity acting on its behalf” as “you” is defined in
                   10 the document request. This request also may seek information which is protected by
                   11 the attorney-client and work product privileges as to other clients unrelated to
                   12 Mabvax, and may also seek information which is irrelevant to this action and is not
                   13 calculated to lead to the discovery of admissible evidence. Given said objections,
                   14 SRF is unable to respond to this request as stated.
                   15 REQUEST FOR PRODUCTION NO. 4:
                   16            Documents sufficient to show (A) all invoices sent to MabVax for Your legal
                   17 representation and (B) all monies and/or other consideration paid by MabVax to
                   18 You.
                   19 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
                   20            Objections: This request is overbroad, unduly burdensome and oppressive,
                   21 and vague and ambiguous as to “Documents sufficient to show.” It is unclear what
                   22 specific documents this request is seeking. Without waiving said objections, SRF
                   23 will produce copies of all of its invoices to Mabvax and fee conversion agreements
                   24 with Mabvax, which show monies and/or other consideration paid by MabVax to
                   25 SRF.
                   26 REQUEST FOR PRODUCTION NO. 5:
                   27            All Documents and Communications concerning the Fee Conversion

LEWIS              28 Agreement.
BRISBOIS                4813-3212-8415.1
                                                                   8                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                         9
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2897 Page 15 of 37




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
                    2            Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “All
                    6 Documents” and “concerning the Fee Conversion Agreement.” Based on the
                    7 overbroad definition of “concerning,” the request also potentially seeks information
                    8 protected by the attorney-client and work product privileges in this action pertaining
                    9 to communications between SRF and its defense counsel in this action, as well as
                   10 internal communications between SRF attorneys. Without waiving said objections,
                   11 SRF will produce all non-privileged documents responsive to this request in its
                   12 possession, custody or control generated up and until SRF’s representation of
                   13 Mabvax ended.
                   14 REQUEST FOR PRODUCTION NO. 6:
                   15            All Documents and Communications concerning MabVax’s hiring and
                   16 retention of the Firm.
                   17 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
                   18            Objections: This request is overbroad, unduly burdensome and oppressive,
                   19 and fails to describe with reasonable particularity each item or category of items to
                   20 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   21 request is also overbroad as to time, and vague and ambiguous as to “All
                   22 Documents” and “concerning MabVax’s hiring and retention of the Firm.” Based
                   23 on the overbroad definition of “concerning,” the request also potentially seeks
                   24 information protected by the attorney-client and work product privileges in this
                   25 action pertaining to communications between SRF and its defense counsel in this
                   26 action, as well as internal communications between SRF attorneys, and/or other
                   27 third party clients. Without waiving said objections, SRF will produce all non-

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                   9                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        10
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2898 Page 16 of 37




                    1 privileged documents responsive to this request in its possession, custody or control
                    2 generated up and until SRF’s representation of Mabvax ended.
                    3 REQUEST FOR PRODUCTION NO. 7:
                    4         All Documents and Communications concerning any actual or potential
                    5 conflict of interest relating to Your legal representation of MabVax.
                    6 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
                    7         Objections: This request is overbroad, unduly burdensome and oppressive,
                    8 and fails to describe with reasonable particularity each item or category of items to
                    9 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   10 request is also overbroad as to time, and vague and ambiguous as to “All
                   11 Documents” and “concerning any actual or potential conflict of interest relating to
                   12 Your legal representation of MabVax.” Based on the overbroad definition of
                   13 “concerning,” the request also potentially seeks information protected by the
                   14 attorney-client and work product privileges in this action pertaining to
                   15 communications between SRF and its defense counsel in this action, as well as
                   16 internal communications between SRF attorneys, and/or other third party clients of
                   17 SRF. Without waiving said objections, SRF will produce all non-privileged
                   18 documents responsive to this request in its possession, custody or control generated
                   19 up and until SRF’s representation of Mabvax ended, which includes retainer
                   20 agreements between SRF and Mabvax, and any e-mails or other communications
                   21 between SRF and Mabvax discussing any potential conflict of interest and/or
                   22 transmitting the retainer agreements.
                   23 REQUEST FOR PRODUCTION NO. 8:
                   24         All Documents and Communications concerning any actual or potential
                   25 conflict of interest between MabVax and any Investor.
                   26 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
                   27         Objections: This request is overbroad, unduly burdensome and oppressive,

LEWIS              28 and fails to describe with reasonable particularity each item or category of items to
BRISBOIS              4813-3212-8415.1
                                                                 10                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                       11
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2899 Page 17 of 37




                    1 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    2 request is also overbroad as to time, and vague and ambiguous as to “All
                    3 Documents” and “concerning any actual or potential conflict of interest between
                    4 MabVax and any Investor.” Based on the overbroad definition of “concerning,” the
                    5 request also potentially seeks information protected by the attorney-client and work
                    6 product privileges in this action pertaining to communications between SRF and its
                    7 defense counsel in this action, as well as internal communications between SRF’s
                    8 attorneys, and/or other third party clients of SRF. Without waiving said objections,
                    9 SRF will produce all non-privileged documents responsive to this request in its
                   10 possession, custody or control generated up and until SRF’s representation of
                   11 Mabvax ended, which includes retainer agreements between SRF and Mabvax, and
                   12 any e-mails or other communications between SRF and Mabvax discussing any
                   13 potential conflict of interest and/or transmitting the retainer agreements.
                   14 REQUEST FOR PRODUCTION NO. 9:
                   15         All Documents and Communications concerning any actual or contemplated
                   16 transaction or agreement involving both (a) MabVax and (b) an Investor, MDM
                   17 Worldwide, EST, and/or Laidlaw.
                   18 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
                   19         Objections: This request is overbroad, unduly burdensome and oppressive,
                   20 and fails to describe with reasonable particularity each item or category of items to
                   21 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   22 request is also overbroad as to time, and vague and ambiguous as to “All
                   23 Documents” and “concerning any actual or contemplated transaction or agreement.”
                   24 Based on the overbroad definition of “concerning,” the request also potentially seeks
                   25 information protected by the attorney-client and work product privileges in this
                   26 action pertaining to communications between SRF and its defense counsel in this
                   27 action, as well as internal communications between SRF attorneys, and/or other

LEWIS              28 third party clients of SRF. Without waiving said objections, SRF will produce all
BRISBOIS              4813-3212-8415.1
                                                                11                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                      12
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2900 Page 18 of 37




                    1 non-privileged documents responsive to this request in its possession, custody or
                    2 control generated up and until SRF’s representation of Mabvax ended.
                    3 REQUEST FOR PRODUCTION NO. 10:
                    4            All Documents and Communications concerning MabVax’s actual or
                    5 potential reporting requirements under securities laws, including, without limitation,
                    6 Communications concerning whether any or all of the Investors would be
                    7 considered a 13D Group under the Securities Exchange Act of 1934 and
                    8 Communications concerning the effect of any beneficial ownership “blockers”
                    9 contained in any MabVax securities.
                   10 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
                   11            Objections: This request is overbroad, unduly burdensome and oppressive,
                   12 and fails to describe with reasonable particularity each item or category of items to
                   13 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   14 request also seeks documents which include public filings of the transactions by
                   15 Mabvax, and are thus already in Mabvax’ possession and are equally available as
                   16 public records. This request is also overbroad as to time, and vague and ambiguous
                   17 as to “All Documents” and “concerning MabVax’s actual or potential reporting
                   18 requirements under securities laws…” Based on the overbroad definition of
                   19 “concerning,” the request also potentially seeks information protected by the
                   20 attorney-client and work product privileges in this action pertaining to
                   21 communications between SRF and its defense counsel in this action, as well as
                   22 internal communications between SRF attorneys. Without waiving said objections,
                   23 SRF will produce all non-privileged documents responsive to this request in its
                   24 possession, custody or control generated up and until SRF’s representation of
                   25 Mabvax ended.
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  12                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        13
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2901 Page 19 of 37




                    1 REQUEST FOR PRODUCTION NO. 11:
                    2            All Documents and Communications concerning any transactions involving
                    3 MabVax securities or derivative instruments, including any purchases, acquisitions,
                    4 sales, or dispositions, performed by or on behalf of You.
                    5 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
                    6            Objections: This request is overbroad, unduly burdensome and oppressive,
                    7 and fails to describe with reasonable particularity each item or category of items to
                    8 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    9 request also seeks documents which include public filings of the transactions by
                   10 Mabvax, and are thus already in Mabvax’ possession and are equally available as
                   11 public records. This request is also overbroad as to time, and vague and ambiguous
                   12 as to “All Documents” and “concerning any transactions involving MabVax
                   13 securities or derivative instruments …” This request also seeks information
                   14 protected by third party’s right to privacy and seeks information which is irrelevant
                   15 and not calculated to lead to the discovery of admissible evidence. Based on the
                   16 overbroad definition of “concerning,” the request also potentially seeks information
                   17 protected by the attorney-client and work product privileges in this action pertaining
                   18 to communications between SRF and its defense counsel in this action, other
                   19 counsel for SRF, and internal communications between SRF attorneys. Without
                   20 waiving said objections, SRF will produce all non-privileged documents responsive
                   21 to this request in its possession, custody or control generated up and until SRF’s
                   22 representation of Mabvax ended, which includes communications between SRF and
                   23 Mabvax responsive to this request, as well as documents reflecting work performed
                   24 by SRF on behalf of Mabvax related to transactions involving MabVax securities or
                   25 derivative instruments.
                   26 REQUEST FOR PRODUCTION NO. 12:
                   27            All Documents and Communications concerning the termination of the Firm’s

LEWIS              28 representation of MabVax.
BRISBOIS                4813-3212-8415.1
                                                                  13                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        14
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2902 Page 20 of 37




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
                    2         Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “All
                    6 Documents” and “concerning the termination of the Firm’s representation of
                    7 MabVax.” Based on the overbroad definition of “concerning,” the request also
                    8 potentially seeks information protected by the attorney-client and work product
                    9 privileges in this action pertaining to communications between SRF and its defense
                   10 counsel in this action, and internal communications between SRF attorneys.
                   11 Without waiving said objections, SRF will produce all non-privileged documents
                   12 responsive to this request in its possession, custody or control generated up and until
                   13 SRF’s representation of Mabvax ended, which includes any communications
                   14 between SRF, on the one hand, and Mabvax or anyone acting on its behalf, on the
                   15 other, responsive to this request related to SRF’s withdrawal from its representation
                   16 of Mabvax.
                   17 REQUEST FOR PRODUCTION NO. 13:
                   18         All Documents and Communications concerning the transition from the
                   19 Firm’s representation of MabVax to Baker Botts LLP’s representation of MabVax.
                   20 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
                   21         Objections: This request is overbroad, unduly burdensome and oppressive,
                   22 and fails to describe with reasonable particularity each item or category of items to
                   23 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   24 request is also overbroad as to time, and vague and ambiguous as to “All
                   25 Documents” and “concerning the termination of the Firm’s representation of
                   26 MabVax.” Based on the overbroad definition of “concerning,” the request also
                   27 potentially seeks information protected by the attorney-client and work product

LEWIS              28 privileges in this action pertaining to communications between SRF and its defense
BRISBOIS              4813-3212-8415.1
                                                                 14                       3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                      15
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                           PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2903 Page 21 of 37




                    1 counsel in this action, and internal communications between SRF attorneys.
                    2 Without waiving said objections, SRF will produce all non-privileged documents
                    3 responsive to this request in its possession, custody or control generated up and until
                    4 SRF’s representation of Mabvax ended, which includes communications between
                    5 SRF, on the one hand, and Mabvax or anyone acting on its behalf, including Baker
                    6 Botts, on the other, responsive to this request related to the transition from SRF’s
                    7 representation to Baker Botts’ representation of Mabvax.
                    8 REQUEST FOR PRODUCTION NO. 14:
                    9            All Documents and Communications concerning Harvey Kesner’s departure
                   10 from the Firm.
                   11 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
                   12            Objections: This request is overbroad, unduly burdensome and oppressive,
                   13 and fails to describe with reasonable particularity each item or category of items to
                   14 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   15 request is also overbroad as to time, and vague and ambiguous as to “All
                   16 Documents” and “concerning Harvey Kesner’s departure from the Firm.” Based on
                   17 the overbroad definition of “concerning,” the request also potentially seeks
                   18 information protected by the attorney-client and work product privileges in this
                   19 action pertaining to communications between SRF and its defense counsel in this
                   20 action, and internal communications between SRF attorneys. This request further
                   21 seeks documents protected by SRF and Harvey Kesner’s rights to privacy, and
                   22 documents which are irrelevant and unlikely to lead to the discovery of admissible
                   23 evidence. Given said objections, SRF is unable to comply with this request.
                   24 REQUEST FOR PRODUCTION NO. 15:
                   25            All Documents and Communications between or among the Firm and any of
                   26 the Investors concerning MabVax.
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  15                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        16
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2904 Page 22 of 37




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
                    2         Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “All
                    6 Documents” and “between or among the Firm and any of the Investors concerning
                    7 MabVax.” The request also potentially seeks information protected by the
                    8 attorney-client and work product privileges in this action pertaining other SRF
                    9 clients, and internal communications between SRF attorneys. Without waiving said
                   10 objections, SRF will produce all non-privileged documents responsive to this
                   11 request in its possession, custody or control generated up and until SRF’s
                   12 representation of Mabvax ended.
                   13 REQUEST FOR PRODUCTION NO. 16:
                   14         All Documents and Communications relating to any conversion of MabVax
                   15 preferred stock to common stock by any Investor.
                   16 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
                   17         Objections: This request is overbroad, unduly burdensome and oppressive,
                   18 and fails to describe with reasonable particularity each item or category of items to
                   19 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   20 request also seeks documents which include public filings of the transactions by
                   21 Mabvax, and are thus already in Mabvax’ possession and are equally available as
                   22 public records. This request is also overbroad as to time, and vague and ambiguous
                   23 as to “All Documents” and “relating to any conversion of MabVax preferred stock
                   24 to common stock by any Investor.” Based on the overbroad definition of “relating
                   25 to,” the request also potentially seeks information protected by the attorney-client
                   26 and work product privileges in this action pertaining to communications between
                   27 SRF and its defense counsel in this action, internal communications between SRF

LEWIS              28 attorneys. Without waiving said objections, SRF will produce all non-privileged
BRISBOIS              4813-3212-8415.1
                                                                16                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                      17
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2905 Page 23 of 37




                    1 documents responsive to this request in its possession, custody or control generated
                    2 up and until SRF’s representation of Mabvax ended.
                    3 REQUEST FOR PRODUCTION NO. 17:
                    4         All Documents and Communications concerning a Consent Right.
                    5 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
                    6         Objections: This request is overbroad, unduly burdensome and oppressive,
                    7 and fails to describe with reasonable particularity each item or category of items to
                    8 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    9 request is also overbroad as to time, and vague and ambiguous as to “All
                   10 Documents” and “concerning a Consent Right.” Based on the overbroad definition
                   11 of “concerning,” the request also potentially seeks information protected by the
                   12 attorney-client and work product privileges in this action pertaining to
                   13 communications between SRF and its defense counsel in this action, and internal
                   14 communications between SRF attorneys. Without waiving said objections, SRF will
                   15 produce all non-privileged documents responsive to this request in its possession,
                   16 custody or control generated up and until SRF’s representation of Mabvax ended.
                   17 REQUEST FOR PRODUCTION NO. 18:
                   18         All Documents and Communications concerning the beneficial ownership of,
                   19 GRQ, GRQ 401K, GRQ Barry, GRQ Renee, Honig Foundation, Southern Biotech,
                   20 HSCI, Grander, Grander 401K, Airy, 11 East, ATG, Opko, FGIT, Melechdavid,
                   21 MRP, Alpha, Del Mar, Del Mar Trust, Irth, SCI, Paradox, Darwin, Darwin
                   22 Retirement, Darwin Ret, and Denville.
                   23 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
                   24         Objections: This request is overbroad, unduly burdensome and oppressive,
                   25 and fails to describe with reasonable particularity each item or category of items to
                   26 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   27 request also seeks documents which include public filings, and are thus already in

LEWIS              28 Mabvax’ possession and are equally available as public records. This request is also
BRISBOIS              4813-3212-8415.1
                                                                17                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                      18
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2906 Page 24 of 37




                    1 overbroad as to time, and vague and ambiguous as to “All Documents” and
                    2 “concerning the beneficial ownership of, GRQ, GRQ 401K, GRQ Barry, GRQ
                    3 Renee, Honig Foundation, Southern Biotech, HSCI, Grander, Grander 401K, Airy,
                    4 11 East, ATG, Opko, FGIT, Melechdavid, MRP, Alpha, Del Mar, Del Mar Trust,
                    5 Irth, SCI, Paradox, Darwin, Darwin Retirement, Darwin Ret, and Denville.” Based
                    6 on the overbroad definition of “concerning,” the request also potentially seeks
                    7 information protected by the attorney-client and work product privileges in this
                    8 action pertaining to communications between SRF and its defense counsel in this
                    9 action, internal communications between SRF attorneys, and third party clients of
                   10 SRF. Without waiving said objections, SRF will produce any non-privileged
                   11 documents responsive to this request in its possession, custody or control generated
                   12 up and until SRF’s representation of Mabvax ended.
                   13 REQUEST FOR PRODUCTION NO. 19:
                   14            All engagement letters and/or retention agreements signed by Harvey Kesner
                   15 on behalf of the Firm.
                   16 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
                   17            Objections: This request is overbroad, unduly burdensome and oppressive,
                   18 and fails to describe with reasonable particularity each item or category of items to
                   19 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   20 request is also overbroad as to time, and vague and ambiguous as to “All
                   21 engagement letters and/or retention agreements signed by Harvey Kesner on behalf
                   22 of the Firm.” This request also seeks information protected by the attorney-client
                   23 and work product privileges pertaining to other clients of SRF. Without waiving
                   24 said objections, SRF will produce all engagement letters and/or retention
                   25 agreements between SRF and Mabvax.
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  18                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        19
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2907 Page 25 of 37




                    1 REQUEST FOR PRODUCTION NO. 20:
                    2         All Documents and Communications concerning any inquiries or
                    3 investigation of MabVax from or by FINRA, the SEC, or any other local, state, or
                    4 federal regulator or law enforcement agency.
                    5 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:
                    6         Objections: This request is overbroad, unduly burdensome and oppressive,
                    7 and fails to describe with reasonable particularity each item or category of items to
                    8 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    9 request is also overbroad as to time, and vague and ambiguous as to “All
                   10 Documents” and “concerning any inquiries or investigation of MabVax…” Based
                   11 on the overbroad definition of “concerning,” the request also potentially seeks
                   12 information protected by the attorney-client and work product privileges in this
                   13 action pertaining to communications between SRF and its defense counsel in this
                   14 action, internal communications between SRF attorneys, and other SRF clients.
                   15 Without waiving said objections, SRF will produce all non-privileged documents
                   16 responsive to this request in its possession, custody or control, which include and is
                   17 limited to inquiries to Mabvax by FINRA, the SEC or any other regulator or agency,
                   18 and does not include any inquiries to other SRF clients by FINRA, the SEC or any
                   19 other regulator or agency.
                   20 REQUEST FOR PRODUCTION NO. 21:
                   21         All timesheets, calendars, personal files, expense reports or logs, diaries,
                   22 notebooks, notes, calendars, appointment books, address books, or records,
                   23 maintained by or for any Firm employee who worked on any MabVax related
                   24 matters, including, but not limited to, Harvey Kesner.
                   25 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
                   26         Objections: This request is overbroad, unduly burdensome and oppressive,
                   27 and fails to describe with reasonable particularity each item or category of items to

LEWIS              28 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
BRISBOIS              4813-3212-8415.1
                                                                19                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                      20
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2908 Page 26 of 37




                    1 request is also overbroad as to time, and vague and ambiguous as to “All timesheets,
                    2 calendars, personal files, expense reports or logs, diaries, notebooks, notes,
                    3 calendars, appointment books, address books, or records” and “any Firm employee
                    4 who worked on any MabVax related matters.” This request seeks information
                    5 which is protected by the right to privacy, and information which is irrelevant and
                    6 not calculated to lead to the discovery of admissible evidence. This request also
                    7 seeks information protected by the attorney-client and work product privilege
                    8 pertaining to SRF’s other clients. Without waiving said objections, SRF will
                    9 produce all invoices and a summary excel timesheet data reflecting work performed
                   10 and logged by SRF for Mabvax.
                   11 REQUEST FOR PRODUCTION NO. 22:
                   12            The personnel files, including any resumes, curriculum vitae, and
                   13 performance evaluations, for all Firm employees who worked on any MabVax
                   14 related matters, including, but not limited to, Harvey Kesner.
                   15 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
                   16            Objections: This request is overbroad, unduly burdensome and oppressive,
                   17 and fails to describe with reasonable particularity each item or category of items to
                   18 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   19 request is also overbroad as to time, and vague and ambiguous as to “The personnel
                   20 files, including any resumes, curriculum vitae, and performance evaluations” and
                   21 “any Firm employee who worked on any MabVax related matters.” This request
                   22 seeks information which is protected by the right to privacy, and information which
                   23 is irrelevant and not calculated to lead to the discovery of admissible evidence.
                   24 Given said objections, SRF is unable to comply with this request.
                   25 REQUEST FOR PRODUCTION NO. 23:
                   26            All Documents and Communications concerning any other accusation,
                   27 complaint, or lawsuit, whether formal or informal, that has been made against You

LEWIS              28 and/or Harvey Kesner.
BRISBOIS                4813-3212-8415.1
                                                                  20                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        21
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2909 Page 27 of 37




                    1 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
                    2         Objections: This request is overbroad, unduly burdensome and oppressive,
                    3 and fails to describe with reasonable particularity each item or category of items to
                    4 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                    5 request is also overbroad as to time, and vague and ambiguous as to “concerning
                    6 any other accusation, complaint, or lawsuit, whether formal or informal, that has
                    7 been made against You and/or Harvey Kesner.” This request seeks information
                    8 which is confidential and protected by the right to privacy, and seeks information
                    9 which is irrelevant and not calculated to lead to the discovery of admissible
                   10 evidence. This request also seeks information protected by the attorney-client and
                   11 work product privilege between SRF and its counsel, between SRF and other clients,
                   12 and internal communications between SRF attorneys. This request further seeks
                   13 public record information which is equally available to propounding party. Without
                   14 waiving said objections, SRF will produce copies of complaints which have been
                   15 filed against the SRF firm.
                   16 REQUEST FOR PRODUCTION NO. 24:
                   17         All Documents relating to the preservation, retention, backup, storage,
                   18 destruction, and litigation hold polices You have or had in place, including all
                   19 current and former versions, as well as any retention policies by third parties relating
                   20 to electronic Communications utilized by any of Your employees.
                   21 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
                   22         Objections: This request is overbroad, unduly burdensome and oppressive,
                   23 and vague and ambiguous as to “All Documents relating to the preservation,
                   24 retention, backup, storage, destruction, and litigation hold policies….” and
                   25 “retention policies by third parties relating to electronic Communications utilized by
                   26 any of Your employees.” This request also potentially seeks information protected
                   27 by the attorney-client and work product privilege between SRF and its defense

LEWIS              28 counsel in this action. SRF understands this request to seek any written document
BRISBOIS              4813-3212-8415.1
                                                                21                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                      22
                          DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                          PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2910 Page 28 of 37




                    1 retention policies by SRF. SRF has performed a diligent search of documents in
                    2 response to this request and is unable to comply with this request, as SRF does not
                    3 have any written document retention policies as described in this request.
                    4 REQUEST FOR PRODUCTION NO. 25:
                    5            All certificates of registration and certificates of publication filed with the
                    6 New York Department of State’s Division of Corporations on behalf of the Firm.
                    7 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
                    8            Objections: This request is overbroad, unduly burdensome and oppressive,
                    9 and fails to describe with reasonable particularity each item or category of items to
                   10 be inspected or produced, as required by Fed. R. Civ. Proc. 34(b)(1)(A). This
                   11 request is also overbroad as to time. This request seeks information which is
                   12 irrelevant and not calculated to lead to the discovery of admissible evidence. This
                   13 request further seeks public record information which is equally available to
                   14 propounding party. Without waiving said objections, SRF will produce copies of
                   15 responsive documents filed during its representation of Mabvax, between April
                   16 2015 and May 2018.
                   17 REQUEST FOR PRODUCTION NO. 26:
                   18            All Documents concerning the firms income and assets, including:
                   19            a.        All income statements and balance sheets for the Firm for the last five
                   20 calendar years;
                   21            b.        All federal and state income tax returns filed by the Firm for the last
                   22 five calendar years;
                   23            c.        All W-2 statements, all K-1 statements, year-end payroll statements,
                   24 interest and dividend statements and all other records of income earned or received
                   25 by the Firm during the last five calendar years;
                   26            d.        All records showing any income earned or received by the Firm for the
                   27 current calendar year;

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  22                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        23
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2911 Page 29 of 37




                    1            e.        All financial statements and credit card and loan applications prepared
                    2 by or for the Firm during the last five calendar years;
                    3            f.        All Documents relating to real property in which the Firm has any
                    4 interest, such as deeds, real estate contracts, appraisals and statements of assessed
                    5 value of such property;
                    6            g.        All Documents showing the Firm’s debts, including the most recent
                    7 statement of all loan, credit or charge card balances due;
                    8            h.        Certificates of title or registrations of all automobiles, motor vehicles,
                    9 boats, or other personal property registered in the Firm’s name or in which the Firm
                   10 has any interest, including documentation sufficient to show the vehicle
                   11 identification number or other unique identifying number;
                   12            i.        Documents showing stocks, bonds, secured notes, mutual funds and
                   13 other investments in which the Firm has any interest;
                   14            j.        The most recent statement describing any retirement plan, IRA pension
                   15 plan, profit-sharing plan, stock option plan or deferred compensation plan in which
                   16 the Firm sponsors, administrates, or otherwise has any interest; and
                   17            k.        All financial institution or brokerage account records on any account in
                   18 which the Firm has had any interest or signing privileges in the past year, whether or
                   19 not the account is currently open or closed.
                   20 RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
                   21            Objections: This request is overbroad, unduly burdensome and oppressive
                   22 and harassing, and seeks confidential financial documents protected by the right to
                   23 privacy and tax payer privileges as to SRF and all persons included in propounding
                   24 party’s definition of the “Firm.” This request is also premature as plaintiff’s claim
                   25 for punitive damages is spurious at this stage of the litigation. This request also
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS                4813-3212-8415.1
                                                                  23                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        24
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2912 Page 30 of 37




                    1 seeks documents which are irrelevant and not likely to lead to the discovery of
                    2 admissible evidence. Given said objections, SRF is unable to comply with this
                    3 request.
                    4 DATED: September 17, 2019               LEWIS BRISBOIS BISGAARD & SMITH              LLP

                    5
                    6
                                                              By:
                    7
                                                                    Mark K. Anesh
                    8                                               Corinne C. Bertsche
                                                                    Attorneys for Defendant SICHENZIA
                    9
                                                                    ROSS FERENCE LLP
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS                4813-3212-8415.1
                                                                  24                        3:18-cv-02494-WQH-MSB
BISGAARD
                                                                                                        25
                            DEFENDANT SICHENZIA ROSS FERENCE LLP’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
& SMITH LLP                                            PRODUCTION OF DOCUMENTS
ATTORNEYS AT LAW
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2913 Page 31 of 37




                                                                           26
           Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2914 Page 32 of 37




                    1                                 SERVICE LIST
                            MabVax Therapeutics Holdings, Inc. v. Sichenzia Ross Ference LLP, et al.
                    2                District Court Case No. 3:18-cv-02494-WQH-MSB
                    3
                      Jason A. Leviton, Esq., Pro Hac Vice          Adrien K. Anderson, Esq., Pro Hac Vice
                    4 Joel A. Fleming, Esq.                         Tamara A. Hoffbuhr Seelman, Esq. , Pro
                      Jacob A. Walker, Esq.
                    5 Block & Leviton LLP                           Hac Vice
                      260 Franklin Street, Suite 1860               John M. Palmeri, Esq. , Pro Hac Vice
                    6                                               Gordon Rees Scully Mansukhani
                      Boston, MA 02110
                    7 Tel: (617) 398-5600                           555 Seventeenth Street, Suite 3400
                      Fax: (617) 507-6020                           Denver, CO 80202
                    8                                               Tel.: 303.200.6895
                      jason@blockesq.com
                    9 joel@blockesq.com                             aanderson@grsm.com
                      jake@blockesq.com                             tseelman@grsm.com
                   10                                               jpalmeri@grsm.com
                   11 Attorneys for Plaintiff, MabVax
                      Therapeutics Holdings, Inc.                   Attorneys for Defendant, Harvey Kesner
                   12
                   13
                      Mark Kenneth Anesh, Esq., Pro Hac Vice        Maha Sarah, Esq.
                   14 Lewis Brisbois, Bisgaard & Smith              Gordon Rees Scully Mansukhani
                      77 Water Street, Suite 2100
                   15 New York, NY 10005                            101 West Broadway, Suite 1600
                      Tel.: 212.232.1411                            San Diego, CA 92101
                   16 Fax.: 212.232.1399                            Tel.: 619.696.6700
                      Mark.Anesh@Lewisbrisbois.com
                   17                                               Fax.: 619.696.7124
                      Attorney for Defendants, Sichenzia Ross       msarah@grsm.com
                   18 Ference LLP; Avital Even-Shoshan
                      Perlman; David B. Manno; Gregory
                   19 Sichenzia; Marc Ross; Michael Ference;        Attorneys for Defendant, Harvey Kesner
                      Richard J. Babnick, Jr.; Tara Guarneri-
                   20 Ferrara; and Thomas Rose;
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
                                                                                                  27
                        4813-3212-8415.1
& SMITH LLP
                                                                2                       3:18-cv-02494-WQH-MSB
ATTORNEYS AT LAW                                         PROOF OF SERVICE
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2915 Page 33 of 37


    Declaration of Joel Fleming



                                  Exhibit B




                                                                           28
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2916 Page 34 of 37
                                                  Friday, January 24, 2020 at 12:15:50 PM Eastern Standard Time

 Subject:    Re: MabVax: Follow up on Interrogatory Nos. 1-2
 Date:       Tuesday, December 31, 2019 at 3:22:50 PM Eastern Standard Time
 From:       Joel Fleming
 To:         Bertsche, Corinne, 'Tamara Seelman', Lauren Godles Milgroom
 CC:         Anesh, Mark, John Palmeri, Amanda Crawford
 ADachments: image001.png

 Tamara and Corrine,

 Apologies if there was any confusion on the call; my fault. We do intend to move to compel on
 Interrogatories No. 1 and 2. We saw those two interrogatories/your objections to them as almost entirely
 overlapping but please let us know if there’s some nuance to your position with respect to Interrogatory
 No. 1 that’s different than your position on Interrogatory No. 2, if some other compromise that you’d
 offer with respect to Interrogatory No. 1 that’s different than the position you took on Interrogatory No.
 2, or if you think that additional meet-and-confer discussions on Interrogatory No. 1 are necessary.

 We plan to serve our portion of a joint motion to compel on those two Interrogatories by Monday but we
 can continue meeting and conferring after it’s served.

 Tamara,

 You are correct regarding our proposal re: RFPs No. 13 and 20.

 We do not agree to “MabVax or MBVX” as a required connector. The search term list that we sent you
 yesterday is the one that we sent to SRF, which (based on yesterday’s call) sounds like it may be
 acceptable to SRF (Corinne, please confirm). But if you have a different proposal, please let us know.

 If we get your letter in sufficient time to discuss with our client before the call on January 6, we’re happy
 to discuss your issues with our responses to your discovery requests. But the timing is getting pretty tight.

 Thanks and happy new year,

 --
 Joel Fleming
 Block & Leviton LLP
 (t) 617.398.5615

 From: "Bertsche, Corinne" <Corinne.Bertsche@lewisbrisbois.com>
 Date: Tuesday, December 31, 2019 at 2:42 PM
 To: 'Tamara Seelman' <tseelman@grsm.com>, Lauren Godles Milgroom <lauren@blockesq.com>
 Cc: "Anesh, Mark" <Mark.Anesh@lewisbrisbois.com>, John Palmeri <jpalmeri@grsm.com>, Joel
 Fleming <joel@blockesq.com>, Amanda Crawford <amanda@blockesq.com>
 Subject: RE: MabVax: Follow up on Interrogatory Nos. 1-2

 Lauren,

 I also recall that you had indicated in our conference call that plainTﬀ was only challenging No. 2. Please
 advise whether your posiTon has changed.

 As indicated during our call, I will review your proposed limits to the interrogatories outlined below with
 my client, however, due to the holiday and that I am out the rest of this week, I will now be able to get

                                                                                                           29Page 1 of 4
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2917 Page 35 of 37

 back to you unTl next week.

 Corinne




                                                    Corinne C. Bertsche
                                                    Partner
                                                    Corinne.Bertsche@lewisbrisbois.com

                                                    T: 619.699.4905 F: 619.233.8627

 701 B Street, Suite 1900, San Diego, CA 92101 | LewisBrisbois.com

 RepresenSng clients from coast to coast. View our locaSons naSonwide.

 This e-mail may contain or aYach privileged, conﬁdenTal or protected informaTon intended only for the use of the intended recipient. If you are not the
 intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to noTfy the sender, then delete
 this email and any aYachment from your computer and any of your electronic devices where the message is stored.
 From: Tamara Seelman [mailto:tseelman@grsm.com]
 Sent: Tuesday, December 31, 2019 11:08 AM
 To: 'Lauren Godles Milgroom'
 Cc: Anesh, Mark; John Palmeri; Joel Fleming; Amanda Crawford; Bertsche, Corinne
 Subject: [EXT] RE: MabVax: Follow up on Interrogatory Nos. 1-2


  External Email


 Lauren,

 Thank you for the clariﬁcaTon. Your email menTons interrogatories nos. 1 and 2, but yesterday you said
 PlainTﬀ’s moTon to compel would pertain only to interrogatory no. 2. Has this changed?

 I further understand from our call that PlainTﬀ is ﬁling a moTon to compel regarding PlainTﬀ’s document
 requests nos. 13 (documents relaTng to Kesner’s departure) and 20 (documents relaTng to complaints
 against Kesner or the Frim). Because we have not discussed these issues for a while I told you we would
 take another look at them and let you know if our posiTon has changed. I went back and reviewed our
 previous correspondence and it is my understanding that PlainTﬀ has agreed to limit RFP No. 20 to
 complaints against Kesner/or the Firm related to their representa.on of any Investor, and that PlainTﬀ
 will not limit Request No. 13. Can you please conﬁrm this is your understanding?

 With respect to search terms, in PlainTﬀ’s last correspondence, PlainTﬀ agreed to exclude Rubin, Prag,
 Haag, and Maza, but I noTced these names are on the list you emailed yesterday. We responded by
 suggesTng the parTes agree to run a search using only “MabVax OR MBVX” as a starTng point and PlainTﬀ
 did not respond. Can you let us know if PlainTﬀ will agree to this approach, and if not, can you conﬁrm the
 search term list you sent yesterday is the correct one you want us to consider? As noted, it contains names
 PlainTﬀ previously agreed to exclude so we are wondering if this is an older list.

 Finally, as I menToned yesterday, I am working on a leYer idenTfying our concerns with PlainTﬀ’s
 responses to Mr. Kesner’s discovery request and plan to get that to you before the end of the week. Per the
 Magistrate’s 30 day rule, our moTon to compel is due Jan. 22 which means we need to provide you our
 porTon of the moTon by Jan. 15 so our meet and confer will have to occur fairly soon. Perhaps we can


                                                                                                                                       30Page 2 of 4
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2918 Page 36 of 37


 discuss some of the issues during our already scheduled meet on confer on Monday the 6th regarding
 privilege issues.

 Please let me know your thoughts on the above. Thank you and happy new year.

 Tamara



 TAMARA A. SEELMAN | Partner

 GORDON REES SCULLY MANSUKHANI
 YOUR 50 STATE PARTNER™

 555 Seventeenth Street, Suite 3400
 Denver, CO 80202
 D: 303-200-6885 | tseelman@grsm.com

 www.grsm.com
 vCard | LinkedIn



          From: Lauren Godles Milgroom <lauren@blockesq.com>
          Sent: Tuesday, December 31, 2019 6:57 AM
          To: Bertsche, Corinne <Corinne.Bertsche@lewisbrisbois.com>; Tamara Seelman
          <tseelman@grsm.com>
          Cc: Anesh, Mark <Mark.Anesh@lewisbrisbois.com>; John Palmeri <jpalmeri@grsm.com>; Joel
          Fleming <joel@blockesq.com>; Amanda Crawford <amanda@blockesq.com>
          Subject: MabVax: Follow up on Interrogatory Nos. 1-2


                 Dear Corinne and Tamara,



                 Thanks for the call yesterday. As discussed, MabVax oﬀers the following clariﬁcaTon and
                 compromise regarding Interrogatories No. 1 and 2:

                              •   For both SRF and Mr. Kesner, the term "beneficial owner" means
                                  beneficial owner as defined in 17 CFR § 240.13d-3. The term “owns or
                                  owned a beneficial interest” means: is or was a beneficial owner.
                              •   For SRF, MabVax agrees to limit the terms "You" and "Your" to mean
                                  "Sichenzia Ross Ference LLP and any predecessor entities."


                 Please let us know if either of these items aﬀect your clients' posiTons.



                 Thanks, and happy New Year.




                                                                                                           31Page 3 of 4
Case 3:18-cv-02494-WQH-MSB Document 111-1 Filed 01/24/20 PageID.2919 Page 37 of 37

                      Best,

                      Lauren




  This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is intended only for
   the use of the intended recipients identified above. If you are not the intended recipient of this communication, you are hereby notified that any
     unauthorized review, use, dissemination, distribution, downloading, or copying of this communication is strictly prohibited. If you are not the
    intended recipient and have received this communication in error, please immediately notify us by reply email, delete the communication and
                                                                    destroy all copies.


                                           GORDON REES SCULLY MANSUKHANI, LLP
                                                YOUR 50 STATE PARTNER™
                                                    hDp://www.grsm.com




                                                                                                                                                32Page 4 of 4
